IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  July 9, 2009
                                No. 08-10684
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

TERRI GRANT

                                           Defendant-Appellant


                 Appeals from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-316-5


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Terri Grant appeals the 57-month sentence imposed following her
conviction for conspiring to manufacture counterfeit United States $100 Federal
Reserve Notes. She challenges the loss calculation, the reasonableness of the 57-
month sentence, and the restitution order.
      Grant’s suggestion that she was entitled to have the loss amount
determined by a jury or beyond a reasonable doubt lacks arguable merit in the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10684

aftermath of United States v. Booker, 543 U.S. 220 (2005). See United States v.
Johnson, 445 F.3d 793, 798 (5th Cir. 2006). Further, the Government adduced
ample evidence at the sentencing hearing to provide a reasonable estimate of the
amount of loss caused by Grant’s involvement in the counterfeiting conspiracy.
See United States v. Jones, 475 F.3d 701, 705 (5th Cir. 2007). Because the loss
amount is plausible in light of the record, there was no clear error in the district
court’s finding. See id.
      Grant’s 57-month sentence was within the guideline range adopted by the
court. However, due to an apparent error in the offense level calculation in the
presentence report, the sentence was actually below the proper guideline
sentence of 60 months. Regardless whether the 57-month sentence is entitled
to a presumption of reasonableness, it is reasonable because the court considered
the advisory Guidelines, the sentencing factors of 18 U.S.C. § 3553(a), and
Grant’s personal history and characteristics as ably presented by counsel at the
sentencing hearing. See Gall v. United States, 128 S. Ct. 586, 596-97 (2007).
The court adequately explained its reasoning in light of § 3553(a) and Grant’s
arguments for a below-guideline sentence. See Mondragon-Santiago, 564 F.3d
357, 362-63 (5th Cir. 2009); § 3553(c).
      Grant’s assertion that the restitution award is unconstitutional or
unlawful because the court did not determine her ability to pay restitution is
devoid of arguable merit. The court was not required to make such a finding.
18 U.S.C. § 3664(f)(1)(A); United States v. Powell, 354 F.3d 362, 369 (5th Cir.
2003). Grant’s fears of automatic revocation for nonpayment are unfounded. See
Bearden v. Georgia, 461 U.S. 660, 672-73 (1983); United States v. Payan, 992
F.2d 1387, 1397 (5th Cir. 1993); 18 U.S.C. § 3614. Moreover, the record evidence
shows no clear error in the restitution amount, and the district court did not
abuse its discretion in making the award. United States v. Crawley, 533 F.3d
349, 358 (5th Cir. 2008); United States v. Beydoun, 469 F.3d 102, 107 (5th Cir.
2006).

                                          2
                         No. 08-10684

The judgment of the district court is AFFIRMED.




                              3